Citation Nr: 1429191	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for trigeminal neuralgia.

3.  Entitlement to service connection for migraines, to include as secondary to trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 1992 with service in Southwest Asia from August 1990 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The issues have been recharacterized to comport with the evidence of record.

The issues of trigeminal neuralgia and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran has been diagnosed with fibromyalgia and the medical evidence shows that the condition is compensably disabling.




CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a) (1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection. 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a) (2) (ii). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence and Analysis

Service treatment records do not contain a diagnosis of fibromyalgia.  

Post-service treatment records reveal a diagnosis of fibromyalgia as early as January 2009 with continued treatment thereafter.

On VA examination in March 2009, the Veteran reported that after she was diagnosed with trigeminal neuralgia, she continued to experience pain throughout her body.  She was subsequently diagnosed with fibromyalgia and prescribed guaifenesin, capsaicin, duloxetine, and magnesium oxide.  The Veteran stated that she experiences pain in her fingers, arms, back, and joints.  She also stated that she has stabbing pain in the back of her eyes.

On physical examination, the examiner noted tender points below and above the waist and on both the left and right sides of the Veteran's body.  The diagnosis was fibromyalgia.  The examiner opined that the Veteran's fibromyalgia was less likely than not caused by or a result of military service because the condition did not develop until years after she was discharged from service.

In a statement dated August 2012, Dr. Todd Gerwig stated that the Veteran was being treated for disabling fibromyalgia that developed after her service in the Persian Gulf War. 

The record contains numerous diagnoses of fibromyalgia.  Although the VA examiner opined that the Veteran's fibromyalgia is not related to military service, presumptive service connection is available for fibromyalgia as a medically unexplained chronic multi symptom illness. Thus, because the evidence shows that the Veteran served in the Southwest Asia theater during the Gulf War and the condition is compensably disabling under Diagnostic Code 5025, service connection is warranted.


ORDER

Service connection for fibromyalgia is granted.


REMAND

The Veteran asserts that her trigeminal neuralgia is a medically unexplained chronic multisymptom illness related to her service in the Persian Gulf.

In November 2009, a VA examination and opinion were provided; however, it is significant that the examiner did not consider whether the Veteran's trigeminal neuralgia constituted an unexplained chronic multisymptom illness related to the Veteran's service in the Persian Gulf.

Accordingly, the Veteran must be afforded an examination to determine whether the symptoms she reports on examination are attributable to a medically unexplained chronic multisymptom illness.

Additionally, the Veteran reported that her trigeminal neuralgia causes headaches on one side of her head.  The examiner opined that the Veteran's migraine headaches were not related to service because her service treatment records only revealed treatment for one headache.  In fact, the Veteran's service treatment records reveal treatment for headaches in August 1980, February 1984, August 1987, and November 1991.  As the examiner relied on incorrect facts, a new opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Gulf War examination by an appropriate medical professional. The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's trigeminal neuralgia constitutes a medically unexplained chronic multisymptom illness related to her service in the Persian Gulf.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, return the claim file to the November 2009 migraine headaches examiner, or, if unavailable, to an appropriate VA examiner, to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any migraine headaches are related to military service, to include a motor vehicle accident in November 1991.  The examiner is to specifically discuss in-service treatment for headaches in August 1980, February 1984, August 1987, and November 1991.   

Additionally, if  the Veteran's trigeminal neuralgia is found related to service, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any migraine headaches are caused or aggravated by the Veteran's trigeminal neuralgia.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


